Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al, (US-PGPUB 2020/0349241) in view of Viswanath et al, (US-PGPUB 2017/0186169)

In regards to claim 1, Shapiro et al discloses a method for monitoring a 
property, (see at least: Par. 0025-0028, “monitoring home property using alert system”), comprising: 
obtaining a sequential set of images captured by a camera, (see at least: Figs. 1-2, and Par. 0032-0037, implicitly obtaining time-series image data, “sequential set of images”, based on camera feature data 220 from one or more cameras data 210, 215, 220, [i.e., implicitly obtaining time-series image data, “sequential set of images”, from camera]);
generating a set of observed features for each of the images, (see at least: Fig.2, and Par. 0040, the received data 210, 215, 220 comprises human observable properties encompassing, for example, information regarding the people in the monitored location, including two observable categories (e.g., spatio-temporal properties, such as presence, count and location) and physiological static properties (e.g., blood pressure, body temperature and skin color), [i.e., implicitly generating a set of observable features, “presence, count and location”, for each of the images]);
generating a set of predicted features based on a portion of the sets of observed features that excludes the set of observed features for a last image in the sequential set of images, (see at least:  Fig. 4, step 430, and Par. 0044, the difference between the predicted and the measured value of the particular feature at the current time stamp) is an input to the aggregated model, [i.e., the predicted value of the particular feature at the current time stamp, is implicitly generated before performing the difference, [i.e., implicitly generating a set of predicted features based on a portion of the sets of observed features]);
determining that a difference between the set of predicted features and the set of observed features for the last image in the sequential set of images satisfies abnormal event criteria, (Fig. 4, steps 430-440, Par. 0044-0045, the output from each of the time-series models (e.g., the difference between the predicted and the measured value of the particular feature at the current time stamp) is an input to the aggregated model, and evaluating a probability score generated by the at least one machine learning baseline behavioral model during step 440 to identify an anomaly at the monitored location based on an indication of a likelihood of an intrusion or another anomaly at the monitored location [i.e., determining that the difference between the predicted and the measured value of the particular feature at the current time stamp, “difference between set of predicted and observed features for the last image in the sequential set of images”,  satisfies an indication of a likelihood of an intrusion or another anomaly at the monitored location, “abnormal event criteria”]); and
in response to determining that the difference between the set of predicted features and the set of observed features for the last image in the sequential set of images satisfies abnormal event criteria, classifying the set of sequential images as showing an abnormal event, (Fig. 4, step 440, and Par. 0045, the probability score may comprise an indication of a likelihood of an intrusion or another anomaly at the monitored location, which implicitly can make the anomaly decision, [i.e., the machine learning or the aggregated model implicitly classifies the set of sequential images as showing an abnormal event, based on the probability score indication of a likelihood of an anomaly]. Shapiro also discloses in another embodiment, Fig. 2, and Par. 0039, processing the current score generated from the probability distribution by a probability score evaluator 260, which can make the anomaly decision, based on, for example, one or more of policies, rules, configuration information for the appropriate thresholds, [i.e., implicitly classifying the set of sequential images as showing an abnormal event using one or more of policies, rules, configuration information for the appropriate thresholds]).
Shapiro does not expressly disclose that the set of predicted features excludes the set of observed features for a last image in the sequential set of images.
However, Viswanath discloses also obtaining sequential set of images, (see at least: Par. 0007, receiving a sequence of image frames acquired from a camera on a vehicle); and generating of set of predicted features that excludes the set of observed features for a last image in the sequential set of images, (see at least: Fig. 3, and Par. 0053, matching feature points in the sequential set of frames and removing tracks that do not find a match in the last frame and not considered for future frames, [i.e., implicitly generating a predicted optical flow tracks of feature points, “set of predicted features”, that exclude the tracks, “set of feature points”, for the last image, in the sequential set of frames]).
Shapiro and Viswanath are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Shapiro, to remove tracks that do not find a match in the last frame, as though by Viswanath, in order to retain only the most reliable tracks in a given frame, (Viswanath, Par. 0053).

In regards to claim 2, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses based on classifying the set of sequential images as showing an abnormal event, performing one or more actions, (Shapiro, see at least: Par. 0041, an alarm (or another predefined remediation action) is optionally triggered. Further, Par. 0047-0048, alert on anomalies)
 
In regards to claim 3, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses wherein determining that the difference between the set of predicted features and the set of observed features for a last image in the sequential set of images satisfies abnormal event criteria comprises determining that the difference between the set of predicted features and the set of observed features for a last image in the sequential set of images is greater than a threshold difference, (see at least: Par. 0032, a threshold is applied against the output of the aggregated model to identify an anomaly).

In regards to claim 6, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses wherein generating the set of observed features for each of the images comprises generating a vector of observed feature values, (see at least: Par. 0038, the individual features generated by the counter 240 are integrated as input (e.g., in the form of a data vector), [i.e., implicitly generating a vector of observed feature values]).

In regards to claim 7, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses wherein generating the set of predicted features based on a portion of the sets of observed features that excludes the set of observed features for a last image in the sequential set of images comprises:
processing the vector of observed feature values for each of the images with a prediction model to obtain an output of the prediction model, wherein the output of the prediction model comprises a vector of predicted feature values, (Shapiro, see at least: Par. 0038, continuous time-series data for the plurality of distinct features is applied to the at least one machine learning baseline behavioral model as a data vector with a value for each distinct feature for a given timestamp, for example, predicting the occupant location for various days of the week, and times of day, [i.e., the at least one machine learning implicitly output a vector with features values for a given timestamp]).

In regards to claim 13, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses wherein the last image in the sequential set of images comprises an image frame more recently captured than any other image in the sequential set of images, (see at least: Fig. 3, and Par. 0053, matching feature points in the sequential set of frames and removing tracks that do not find a match in the last frame, [i.e., the last frame implicitly corresponds to the image frame more recently captured than any other image in the sequential set of images]).

In regards to claim 14, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Viswanath discloses wherein the sequential set of images comprises a plurality of consecutive image frames, (see at least: Par. 0038, and Fig. 3, successive selected frames n 302, n+1 304, and n+2 306)

In regards to claim 15, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Viswanath discloses wherein the sequential set of images comprises a plurality of non-consecutive image frames, (see at least: 0053, tracks can be generated between any two frames, and the frames whose feature points are compared need not be consecutive in the temporal sequence of acquired frames, [i.e., the sequential set of images may comprises a plurality of non-consecutive image frames]).

In regards to claim 17, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses obtaining a sequential set of images captured by the camera, (Shapiro, Par. 0035, camera feature data 220 from one or more cameras); generating a set of observed features for each of the images, (Shapiro, see at least: Fig.2, and Par. 0040, “see the rejection of claim 1 for more details”); generating a set of predicted features from a portion of the sets of observed features, (Shapiro, see at least:  Fig. 4, step 430, and Par. 0044, “see the rejection of claim 1 for more details”); and determining that a difference between the set of predicted features and the set of observed features for a last image in the sequential set of images does not satisfy abnormal event criteria, (Shapiro, see at least: Par. 0044, the difference between the predicted and the measured value of the particular feature at the current time stamp) is an input to the aggregated model. Further, Par. 0033, a threshold is applied against the output of the aggregated model to identify an anomaly, [i.e., when the applied threshold does not satisfy the abnormal events, the event is explicitly normal events]); and in response to determining that the difference between the set of predicted features and the set of observed features for a last image in the sequential set of images does not satisfy abnormal event criteria, classifying the set of sequential images as showing a normal event, (Shapiro, Par. 0033, a threshold is applied against the output of the aggregated model to identify an anomaly, and explicitly normal events when not satisfying the abnormal event criteria).
Further, in another hand, Viswanath discloses generating of set of predicted features that excludes the set of observed features for a last image in the sequential set of images, (Viswanath, see at least: Fig. 3, and Par. 0053, “see the rejection of claim 1 for details”).

In regards to claim 18, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses wherein the observed features and the predicted features each comprise one or more of colors, textures, shapes, object positions, object edges, and boundaries, (see at least: Par. 0026, human properties, such as body shape. Further, Par. 0040, the people in the monitored location).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a system, comprising: one or more processors and one or more computer storage media storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations”. However, Shapiro discloses the “system, comprising: one or more processors and one or more computer storage media storing instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations”, (see at least: Par. 0032, machine learning-based anomaly detection system)

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 1. As such, claim 20 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations”. However, Shapiro discloses the “non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations”, (see at least: Par. 0006, 0071-0072, “computer program products comprising processor-readable storage media”).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al, and Viswanath, as applied to claim 3 above; and further in view of Utter et al, (US-PGPUB 2018/0236937)

In regards to claim 4, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
Furthermore, Shapiro discloses obtaining sensor data from one or more sensors installed at the property, (see at least: Fig. 1, and Par. 0032, obtaining raw data 110, such as data from cameras, sensors and/or IoT devices. Further, Par. 0028, sensor or detector installed as a part of a home alert system, “one or more sensors installed at the property). 
Shapiro does not expressly disclose adjusting the threshold difference based on the sensor data.
However, utter discloses adjusting the threshold difference based on the sensor data, (see at least: Fig. 9, steps 902-904, and Par. 0035-0044, the vehicle's current speed be used to scale the threshold determined by controller 314. Note that the speed of the vehicle can implicitly be obtained from the sensor data).
Shapiro and Viswanath and Utter et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Shapiro and Viswanath, to use the current speed of the vehicle, as though by Utter et al, in order to scale, “adjust”, the threshold based on vehicle’s current speed, “sensor data”, (Par. 0044)

In regards to claim 5, the combine teaching Shapiro, Viswanath, and Utter et al as whole discloses the limitations of claim 1. 
Furthermore, Utter et al discloses wherein adjusting the threshold difference based on the sensor data comprises: assigning a weighting factor to the sensor data; and adjusting the threshold difference based on the weighting factor, (see at least: Par. 0044, In some cases, other weighting factors beyond just speed may be utilized to determine the threshold value. For example, the vehicle's weight, time of day, weather conditions, and the like, could all be factors used to determine the applicable angular difference threshold, [i.e., where the vehicle's weight, time of day, weather conditions, and the like implicitly represent the weighting factors, and the angular difference threshold, “difference threshold”, may be adjusted based on the weighting factors).

Claims 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al, and Viswanath, as applied to claim 7 above; and further in view of Valiulla et al, (US-PGPUB 2021/0042509)

In regards to claim 9, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 7. 
The combine teaching Shapiro and Viswanath as whole does not expressly disclose using sequential sets of images that are classified as showing a normal event to train the prediction model to predict features of a last image of a sequential set of images.
However, Valiulla discloses using sequential sets of images that are classified as showing a normal event to train the prediction model to predict features of a last image of a sequential set of images, (see at least: Par. 0037, the set of normal activity models 174 may include models trained on videos of customers placing merchandise in a shopping cart, shopping basket, or shopping bag, customers interacting with mobile phone or shopping list, or customers 130 talking with workers 132 or other customers 130, [i.e., implicitly predicting features of a last image of a sequential set of images, since the input video includes last image of the sequential images]).
Shapiro and Viswanath and Valiulla et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Shapiro and Viswanath, to use the set of normal activity models 174, as though by Valiulla, in order to distinguish between abnormal activities and normal activities, to have a more accurate view of the activity, (Valiulla, Par. 0037)

In regards to claim 11, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 7. 
Although, Shapiro discloses wherein the prediction model is a machine learning model, (Shapiro, see at least: Par. 0032), the combine teaching Shapiro and Viswanath as whole does not expressly disclose wherein the prediction model is a machine learning model comprising at least one of a neural network, a support vector machine, a classifier, a regression model, a reinforcement learning model, a clustering model, a decision tree, a random forest model, a genetic algorithm, a Bayesian model, or a Gaussian mixture model.
However, Valiulla discloses using wherein the prediction model is a machine learning model comprising at least one of classifier, (see at least: Par. 0021, plurality of machine learning classifiers).
Shapiro and Viswanath and Valiulla et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Shapiro and Viswanath, to use the machine learning classifier, as though by Valiulla, in order to detect the abnormal activities in retail environment, (Valiulla, see at least: Par. 0007)

In regards to claim 12, the combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 7. 
the combine teaching Shapiro and Viswanath as whole does not expressly disclose accessing stored data indicating features of objects classified as familiar objects, identifying one or more observed features of the sequential set of images that matches a feature of at least one of the familiar objects; and based on determining that one or more observed features of the sequential set of images matches a feature of at least one of the familiar objects, filtering the familiar features from the set of observed features.
However, Valiulla discloses accessing stored data indicating features of objects classified as familiar objects, (see at least: Par. 0057, implicit by data store 54); identifying one or more observed features of the sequential set of images that matches a feature of at least one of the familiar objects; and based on determining that one or more observed features of the sequential set of images matches a feature of at least one of the familiar objects, filtering the familiar features from the set of observed features, (see at least: Par. 0037, an activity such as removing a product from a shelf and placing the product in a shopping cart, “one or more observed features”, may at least partially match an abnormal activity model 172 (e.g., touching merchandise) and match a normal activity model 174 (e.g., placing merchandise in the shopping cart), “a feature of at least one of the familiar objects”, [i.e., identifying one or more observed features, “removing a product from a shelf and placing the product in a shopping cart”, of the sequential set of images that matches a feature of at least one of the familiar objects, “placing merchandise in the shopping cart”], and the activity models 170 may distinguish between abnormal activities and normal activities, [i.e., implicitly filtering the familiar features, “placing merchandise in the shopping cart”, from the set of observed features, “removing a product from a shelf and placing the product in a shopping cart”, for distinguishing between abnormal activities and normal activities]).
Shapiro and Viswanath and Valiulla et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Shapiro and Viswanath, to use the normal activity model 174, as though by Valiulla, in order distinguish between abnormal activities and normal activities, (Par. 0037)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al, and Viswanath, as applied to claim 7 above; and further in view of Yoshida et al, (US-PGPUB 2022/0156137)
The combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
The combine teaching Shapiro and Viswanath as whole does not expressly disclose wherein the difference between the set of predicted features and the set of observed features for a last image in the sequential set of images comprises a distance between the vector of observed feature values and the vector of predicted feature values.
Yoshida discloses wherein the difference between the set of predicted features and the set of observed features for a last image in the sequential set of images comprises a distance between the vector of observed feature values and the vector of predicted feature values, (see at least: Par. 0034, the comparing unit 22 calculates the degree of similarity between the anomaly detection feature vector and the registered feature vector of each knowledge by using a cosine distance between the feature vectors)
 Shapiro and Viswanath and Yoshida et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Shapiro and Viswanath, to use the cosine distance between the feature vector, as though by Yoshida, in order to calculate measure the degree of similarity between the anomaly detection feature vector and the registered feature vector, (Par. 0034).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al, and Viswanath, as applied to claim 7 above; and further in view of Yamaguchi et al, (US-PGPUB 2017/0024617)
The combine teaching Shapiro and Viswanath as whole discloses the limitations of claim 1. 
The combine teaching Shapiro and Viswanath as whole does not expressly disclose wherein the sequential set of images comprises a plurality of non- consecutive image frames.
However, Yamaguchi discloses comprises a plurality of non- consecutive image frames, (see at least: Par. 0025, the camera 12 repeatedly captures images at predetermined time intervals)
Shapiro and Viswanath and Yamaguchi et al are combinable because they are all concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Shapiro and Viswanath, to use the camera 12, as though by Yamaguchi, in order to obtain a series of images (frame) groups, (Yamaguchi, Par. 0025).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 8, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“based on comparing the output from the prediction model to the set of observed features for the last image of the sequential set of images, adjusting parameters of the prediction model”
The prior art of record, Shapiro, (US-PGPUB 2020/0349241), discloses providing, to the prediction model, sets of observed features for each image of a sequential set of images, (see at least: Fig. 4, Par. 0044, machine learning-based anomaly detection process 400 applies the time-series data for the distinct features to at least one machine learning baseline behavioral model); receiving, as output from the prediction model, a set of predicted features (see at least: Fig. 4, Par. 0044, obtaining a probability distribution representing a behavior of the monitored location over time); and comparing the output from the prediction model to a set of observed features for the sequential set of images, (see at least: Fig. 4, Par. 0044, the difference between the predicted and the measured value of the particular feature at the current time stamp, implicit the comparison output from the prediction model to a set of observed features for the sequential set of images]). However, while disclosing comparing the predicted and the measured value of the particular feature at the current time stamp, Shapiro fails to teach or suggest, either alone or in combination with the other cited references, the adjusting parameters of the prediction model, based on comparing the output from the prediction model to the set of observed features for the last image of the sequential set of images.

A further prior art of record, Valiulla et al, (US-PGPUB 2017/0186169), discloses 
classifying the sequential set of images that are as showing a normal event, (see at least: Par. 0037, the activity models 170 may include a set of normal activity models 174, which may include activities that are typical of customers at the retail location 100); and adjusting parameters of the prediction model, (see at least: Par. 0040,  the behavior detector 180 may adjust the probability certainties for one or more activities based on information on which the activity model 170 is not trained). However, while disclosing the adjusting probability certainties for one or more activities, Valiulla et al fails to teach or suggest, either alone or in combination with the other cited references, that the adjusted probability certainties for one or more activities is based on comparing the output from the prediction model to the set of observed features for the last image of the sequential set of images.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                              10/20/2022